COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                               '

                                               '              No. 08-14-00075-CV
 IN RE: LINDA S. RESTREPO AND
 CARLOS E. RESTREPO,                           '        AN ORIGINAL PROCEEDING

                               Relators.       '               IN MANDAMUS
                                               '

                                               '


                                 MEMORANDUM OPINION

       Relators, Linda S. Restrepo and Carlos E. Restrepo, have filed a pro se petition for writ

of mandamus against the Honorable Carlos Villa, Judge of the County Court at Law No. 5 of

El Paso County, Texas. They ask that we order Respondent to set aside an order granting a

motion to compel discovery.

       To be entitled to mandamus relief, a relator must meet two requirements. First, the

relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 136. Based on the record before us, we

conclude that Relators have not established they are entitled to mandamus relief. Accordingly,

we deny the petition for writ of mandamus and the motion for emergency relief.              See

TEX.R.APP.P. 52.8(a), 52.10.
March 26, 2014
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
(Rivera, J., not participating)




                                             -2-